ANNUAL INFORMATION FORM (Fiscal Year Ended March 2015) CORPORATE OFFICE Chemin Côte-de-Liesse Saint-Laurent, Québec June 11 , 2015 Canada H4T 1G6 TABLE OF CONTENTS 1. CORPORATE STRUCTURE OF CAE 4 Name, Address and Incorporation . 4 Inter-corporate Relationships . 4 2. OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS 4 Overview 4 Geographic and Segment Revenues and Locations . 5 CAE’s Vision . 8 Our Strategy and Value Proposition . 8 Industry Overview and Trends . 11 Research and Development (“R&D”) 12 Production and Services . 13 Specialized Skills and Knowledge . 15 Competition . 15 Components . 16 Intangible Properties . 17 Cycles . 18 Environmental liabilities . 18 Employees . 19 Foreign Operations . 19 3. DESCRIPTION OF THE BUSINESS SEGMENTS 20 Civil Aviation Training Solutions (“Civil”) 20 Civil Market Trends and Outlook . 22 Defence and Security (“Defence”) 25 Defence Market Trends and Outlook . 27 Defence Contracts . 30 Healthcare . 31 4. RISK FACTORS 34 Risks relating to the industry . 34 Risks relating to the Company . 37 Risks relating to the market 42 5. DIVIDENDS 44 6. DESCRIPTION OF CAPITAL STRUCTURE 44 7. MARKET FOR SECURITIES 45 Trading Price and Volume . 45 8. DIRECTORS AND OFFICERS 46 Name and Occupation . 46 Cease Trade Orders, Bankruptcies, Penalties or Sanctions . 53 9. TRANSFER AGENTS AND REGISTRARS 54 AUDIT COMMITTEE 54 Mandate . 54 Membership . 54 APPROVAL OF SERVICES 55 ADDITIONAL INFORMATION 56 GLOSSARY . 58 SCHEDULE A – SUBSIDIARIES AND OTHER INVESTMENTS 60 SCHEDULE B – AUDIT COMMITTEE MANDATE . 67 ii INFORMATION INCORPORATED BY REFERENCE CAE’s Management’s Discussion and Analysis and our Consolidated Financial Statements for the year ended March 31, 2015, and the notes thereto (“ Consolidated Financial Statements ”) appear in the Annual Report to Shareholders for the year ended March 31, 2015 (“ Annual Report ”). The Consolidated Financial Statements were prepared in accordance with Part 1 of the CPA Canada Handbook, referred to as IFRS. The information contained in the Management’s Discussion and Analysis and the Consolidated Financial Statements for the year ended March 31, 2015, and the notes thereto, is specifically incorporated by reference into this Annual Information Form (“ AIF ”). Any parts of the Annual Report not specifically incorporated by reference do not form part of this AIF. Unless otherwise noted, all dollar references in this Annual Information Form are expressed in Canadian dollars. References to fiscal 2015 (“FY2015”) refer to the period from April 1, 2014 to March 31, 2015, references to fiscal 2014 refer to the period from April 1, 2013 to March 31, 2014, and references to fiscal 2013 refer to the period from April 1, 2012 to March 31, 2013. This AIF contains forward-looking statements about our activities, events and developments that we expect to or anticipate may occur in the future including, for example, statements about our vision, strategies, market trends and outlook, future revenues, capital spending, expansions and new initiatives, financial obligations and expected sales. Forward-looking statements normally contain words like believe, expect, anticipate, plan, intend, continue, estimate, may, will, should, strategy, future and similar expressions. By their nature, forward-looking statements require us to make assumptions and are subject to inherent risks and uncertainties associated with our business which may cause actual results in future periods to differ materially from results indicated in forward-looking statements. While these statements are based on management’s expectations and assumptions regarding historical trends, current conditions and expected future developments, as well as other factors that we believe are reasonable and appropriate in the circumstances, readers are cautioned not to place undue reliance on these forward-looking statements as there is a risk that they may not be accurate. Important risks that could cause such differences include, but are not limited to, risks relating to the industry such as competition, level and timing of defence spending, government-funded defence and security programs, constraints within the civil aviation industry, regulatory rules and compliance, risks relating to CAE such as product evolution, R&D activities, fixed-price and long-term supply contracts, procurement and original equipment manufacturer (OEM) leverage, warranty or other product-related claims, product integration, protection of our intellectual property, third-party intellectual property, loss of key personnel, environmental liabilities, claims arising from casualty losses, integration of acquired businesses, our ability to penetrate new markets, information technology systems, length of sales cycle and our reliance on technology and third-party providers, and risks relating to the market such as foreign exchange, political instability, availability of capital, pension plan funding, doing business in foreign countries and income tax laws. Additionally, differences could arise because of events announced or completed after the date of this AIF. You will find more information in the Risk Factors section of this AIF. We caution readers that the risks described above are not necessarily the only ones we face; additional risks and uncertainties that are presently unknown to us or that we may currently deem immaterial may adversely affect our business. 3 Except as required by law, we disclaim any intention or obligation to update or revise any forward-looking statements whether as a result of new information, future events or otherwise. The forward-looking information and statements contained in this AIF are expressly qualified by this cautionary statement. 1. CORPORATE STRUCTURE OF CAE Name, Address and Incorporation On March 17, 1nc. (“ Company ” or “ CAE ”) was incorporated as Canadian Aviation Electronics Ltd. under the laws of Canada by letters patent. In 1965, the name of the Company was changed to CAE Industries Ltd. and in 1993 the Company changed its name to CAE Inc. CAE was continued in 1977 under the Canada Business Corporations Act (“ CBCA ”). In 1979, CAE’s articles were amended to change its authorized share capital to an unlimited number of common shares, and again in 1981 to authorize an unlimited number of preferred shares, issuable in series, with such rights, privileges, restrictions and conditions as the Directors of CAE may determine. On June 9, 1995, CAE’s articles were amended to authorize the Directors to appoint additional Directors in accordance with the provisions of the CBCA. On April 1, 2001, the Company amalgamated with CAE Electronics Ltd., our wholly-owned subsidiary. CAE’s registered office is located at 8585 Côte-de-Liesse, Saint-Laurent, Québec, Canada H4T 1G6, telephone: (514) 341-6780, fax: (514) 340-5530. Inter-corporate Relationships The direct and indirect subsidiaries and other investments or ownership interests of CAE are set out in Schedule A hereto. 2. OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS Overview CAE is a global leader in delivery of training for the civil aviation, defence and security, and healthcare markets. We design and integrate the industry’s most comprehensive training solutions, anchored by the knowledge and expertise of our 8,000 employees, our world-leading simulation technologies and a record of service and technology innovation spanning nearly seven decades. Our global presence is the broadest in the industry, with 160 sites and training locations in 35 countries, including our joint venture operations, and the world’s largest installed base of flight simulators. Each year, we train more than 120,000 civil and defence crewmembers, and thousands of healthcare professionals worldwide. 4 Our training solutions comprise a combination of products and services, with more than half of our revenue coming from the sale of training and related services and the balance from simulation products and updates. Founded in 1947 and headquartered in Montreal, Canada, CAE has built an excellent reputation and long-standing customer relationships based on nearly 70 years of experience, strong technical capabilities, a highly trained workforce and global reach. CAE’s common shares are listed on the Toronto and New York stock exchanges under the symbol CAE. Geographic and Segment Revenues and Locations CAE’s consolidated revenue from continuing operations in fiscal 2014 was $2.078 billion and in 2015 was $2.246 billion and is broken down as follows: Revenue by Segment (%) [1] Geographic Distribution of Revenue (%) Civil Aviation Training Solutions 58 57 US 34 32 Defence and Security 38 40 Germany 4 3 Healthcare 4 3 Other European countries 16 18 United Kingdom 11 12 Other Asian countries 12 9 Canada 7 8 Australia 3 4 China 6 7 United Arab Emirates 3 3 Other countries 4 4 [1] Fiscal 2014 comparatives are restated for discontinued operations of CAE Mining. 5 The following sets out, by business segment, the locations of CAE’s primary subsidiaries and divisions: Location Civil Aviation Training Solutions Defence & Security Healthcare Canada Montreal, Québec ü ü ü Toronto, Ontario ü ü Ottawa, Ontario ü ü Halifax, Nova Scotia ü Calgary, Alberta ü Vancouver, British Columbia ü Europe Aberdeen, United Kingdom ü Amsterdam, Netherlands ü Barcelona, Spain ü Brussels, Belgium ü Burgess Hill, United Kingdom ü ü ü Budapest, Hungary ü Copenhagen, Denmark ü Dublin, Ireland ü Gatwick, United Kingdom ü Madrid, Spain ü Mainz, Germany ü Manchester, United Kingdom ü Paris, France ü Palma de Majorca, Spain ü Prague, Czech Republic ü Rome, Italy ü Stavanger, Norway ü Sesto Calende, Italy ü Shannon, Ireland ü Oslo, Norway ü Oxford, United Kingdom ü RAF Benson, Oxfordshire, United Kingdom ü Stockholm, Sweden ü Stolberg, Germany ü Vélizy, France ü Veszprem, Hungary ü United States Anchorage, Alaska ü Charlotte, North Carolina ü Dallas/Fort Worth, Texas ü Mesa, Arizona ü Morristown, New Jersey ü ü Orlando, Florida ü Phoenix, Arizona Redmond, Washington ü ü Richardson, Texas ü Sarasota, Florida ü Tampa, Florida ü Little Rock, Arkansas ü San Jose, California ü San Francisco, California ü Oklahoma city, Oklahoma ü Minneapolis, Minnesota ü Orlando, Florida ü Miami, Florida ü 6 Other Abu Dhabi, United Arab Emirates ü Beijing, China ü Bengaluru, India ü ü Brisbane, Australia ü ü Brunei, Darussalam ü Doha, Qatar ü New Delhi, India ü Dubai, United Arab Emirates ü ü Gondia, India ü Hong Kong, China ü Jakarta, Indonesia ü Johannesburg, South Africa ü Kuala Lumpur, Malaysia ü Lima, Peru ü Manila/Clark, Philippines ü Melbourne, Australia ü ü Mexico City, Mexico ü Rae Bareli, India ü Santiago, Chile ü Sao Paulo, Brazil ü Seoul, Korea ü Shanghai, China ü Singapore, Republic of Singapore ü ü Sydney, Australia ü ü Tokyo, Japan ü Toluca, Mexico ü Zhuhai, China ü 7 CAE’s Vision Our vision is to be the recognized global training partner of choice to enhance safety, efficiency and readiness. Our Strategy and Value Proposition Our strategy We address the imperatives of safety, efficiency and readiness in our three markets: civil aviation, defence & security, and healthcare. We want to sustain our leadership position by consistently delivering best-in-class customer experience and innovation supporting our position as the recognized global training partner of choice for our customers. Our key differentiators include our unique ability to provide comprehensive solutions, our established credibility as a training systems integrator, our technology leadership, our proven customer support, the strength of our brand and our vast global presence that we will continue to build on through continuous service and product innovation. We prioritize the maintenance of a strong financial base and capital allocation discipline. Uses of capital include selective growth investments in support of our long-term customer relationships and our vision in training . Value proposition The value we provide customers is the ability to enhance the safety of their operations, improve their mission readiness for potentially dangerous situations and lower their costs by helping them become more operationally efficient. We offer a range of product and service solutions to enhance our customers’ planning and decision-making abilities. We also offer a broad global reach, and as a result, we are able to provide solutions in proximity to our customers, which is an important cost-benefit consideration for them. Our core competencies and competitive advantages include: × Comprehensive knowledge of training and learning methodologies; × World-leading modeling and simulation technology; × Total array of training products and services solutions; × Broad-reaching customer intimacy; × High brand equity; 8 × Proven systems engineering and program management processes; × Best-in-class customer support; × Well established in emerging markets. Comprehensive knowledge of training and learning methodologies With nearly 70 years of experience in simulation, we are an industry expert in aviation training and are the industry’s training solution one-stop shop. We are constantly introducing and implementing ways to improve safety and training efficiency, from ab initio to professional pilot training. For instance, data from simulation training sessions is captured, analyzed and displayed to provide instructors and trainees with real-time feedback on training performance, allowing focus on priority development areas to increase training efficiency. We are also playing a leadership role in supporting airlines toward the adoption of the Multi-Crew Pilot Licence (“ MPL ”) program, the most recent pilot licence introduced by the International Civil Aviation Organization (“ ICAO ”), which embeds the latest advances in learning leveraging simulation. Another example is our industry leadership towards implementing Upset Prevention and Recovery Training, specifically geared toward preparing pilots to address adverse and extreme flying conditions. In the defence and security market, we are increasingly leveraging our unique training systems integration capab ilities to offer customers across air, land and sea domains, and for government and civil security organizations responsible for public safety. Our comprehensive training solutions include training centres, training services and simulation products. We are leveraging our experience and best practices in simulation-based aviation training to deliver innovative solutions to improve the safety and efficiency of this industry. We offer the broadest range of medical simulation products and services in the market, including patient, ultrasound and interventional (surgical) simulators. Our class-leading, simulation centre management system effectively captures every aspect of a live simulation, allowing the delivery of instant, multimedia debriefing sessions and ongoing training improvement. World-leading modeling and simulation technology We are proud of our technological leadership. Pilots around the world view our simulation as the closest thing to the true experience of flight. We have consistently led the evolution of flight training and simulation systems technology with a number of industry firsts. We have simulated the entire range of large civil aircraft in use today, a large number of the leading regional and business aircraft and a number of civil helicopters. We are an industry leader in providing simulation and training solutions for fixed-wing tanker and transport aircraft, maritime patrol aircraft, trainer aircraft and helicopter platforms for the military. We also have extensive knowledge, experience and credibility in designing and developing simulators for first-to-market aircraft of major aircraft manufacturers. We now use our expertise in modeling and simulation beyond training into other mission-critical areas, such as emergency response services, where these technologies are used to support superior decision-making capabilities. As well, we have extended these capabilities to the healthcare market. 9 Total array of training products and services solutions With a large network of training centres, we are a global leader in aviation training providing the complete solution to meet our customers’ training and pilot sourcing needs. Our pilot training programs span over 100 different civilian aircraft models including commercial airliners, business aircraft and helicopters. We offer also a wide array of training products, from desktop trainers to full-flight simulators (“FFS”), addressing both our civil and defence and security customers’ training needs. In the defence and security market, our programs involve training for transport aircraft, helicopters, trainer aircraft, tankers, maritime patrol aircraft, remotely piloted aircraft (“ RPA ”) systems, tanks, armoured fighting vehicles, ships and other platforms. Our range of training services includes the provision of curricula for pilot type training, cabin crew, maintenance and ground personnel training. Our civil pilot sourcing solution adds value and moves our customers’ businesses forward by identifying, screening, selecting, training and ultimately placing pilots at their airlines. In addition, we deliver civil ab initio pilot training through CAE Oxford Aviation Academy (“ CAE OAA ”). Broad-reaching customer intimacy The realization of our vision to be the recognized global training partner of choice is evident in the relationships that we have with most of the world’s airlines, aircraft operators, governments and original equipment manufacturers (“ OEMs ”). Our broad geographic coverage allows us to respond quickly and cost effectively to customer needs and new business opportunities while having a deep understanding of the regulations and customs of the local market. We operate a fleet of over 282 full-flight and full-mission simulators in 67 civil aviation and military training locations worldwide to meet the wide range of operational requirements of our customers. Among our thousands of customers, we have long-term training services agreements and joint ventures with approximately 30 major airlines and aircraft operators around the world and relationships with more than 50 defence operators in approximately 35 countries. High brand equity We are unique in the simulation industry as the only truly global company focused on training and simulation. We continually reinforce our focus, experience and technology leadership as we position the Company with customers around the world. We invest in building and maintaining our brand and reputation as a company committed to innovation that will help its customers enhance safety, improve efficiency, and achieve mission readiness. We are focused on offering the aviation industry’s most comprehensive portfolio of training solutions including simulation products, training services, and crew sourcing. We have the ability to tailor a flexible training solution to the individual requirements of each of our customers. Our simulation products are rated among the highest in the industry for reliability and availability. This is a key benefit because simulators normally operate in high-duty cycles of up to 20 hours a day, seven days a week. We design our products so customers can upgrade them, giving them more flexibility and opportunity as products change or new air worthiness regulations are introduced. The CAE brand is synonymous with training-knowhow, industry-leading simulation technology, as well as superior customer support and we strive to be our customers’ training partner of choice across all three of our markets. 10 Proven systems engineering and program management processes We continue to evolve our technology platform to meet the changing market needs, and to develop solutions and deliver technically complex programs to help ensure that there are trained and mission-ready aircrew and combat troops around the world. We have a proven track record on delivering complex civil and military first-to-market simulators. Our defence and security business unit has several of its organizations around the world certified to Level 3 or above of the Capability Maturity Model Integration (“ CMMI ”), which is an internationally recognized model of industry best practices in organizational process improvement, project management, systems engineering and software development. Our experience, coupled with our continued investment in research and development, strengthens our technological leadership as well as our management expertise to provide programs featuring sensor simulation for maritime operations, synthetic tactical environments for naval and fighter operations as well as visualization and common database technologies that deliver rich, immersive synthetic environments for the most effective training and mission rehearsal possible. Best-in-class customer support We maintain a strong focus on after-sales support, which is often critical in winning additional sales contracts, as well as important update and maintenance services business. Our customer support practices, including a web-based customer portal, performance dashboard and automated report cards, have resulted in enhanced customer support according to customer comments and feedback. Well established in emerging markets We pride ourselves in our local presence in each of our global markets, while simultaneously maintaining the efficiencies and advantages of being an international organization. This approach has enabled us to lead in high-growth regions like China, Eastern Europe, India, the Middle East, South America and Southeast Asia, where we have been active for several decades. Industry Overview and Trends The civil, defence and security and healthcare markets that CAE serves are driven by factors particular to each market. CAE believes the civil market is most affected by the world gross domestic product, which in turn drives air travel, measured in revenue passenger kilometers (“RPK”). This positive RPK generation needs to be satisfied by aircraft deliveries in addition to the existing fleet, and then corrected for attrition. Other factors influencing CAE include the nature, size and composition of aircraft fleets, aircraft delivery schedules, pilot demographics, certification requirements, market demand for commercial and business air travel and helicopter transport; the latter two in particular are also influenced by corporate profits and activity in the oil and gas sector. CAE believes the defence and security market is mostly influenced by a combination of defence spending and the nature of military activity. Demand for CAE’s defence and security products and services are also influenced by the degree to which governments globally lean towards the outsourcing of functions to the private sector. As well, CAE’s defence and security business is affected by the extent to which synthetic training and mission rehearsal solutions gain market acceptance as a complement or alternative to live training such as flying an actual aircraft or firing an actual weapon. 11 CAE believes the healthcare market is influenced by developments in treatments for healthcare issues and, in some markets, government spending. Demand for CAE’s healthcare products and services are also influenced by the degree to which synthetic training and treatment rehearsal solutions gain market acceptance as an alternative to the present system of on-the-job learning assisted by seasoned clinicians. As well, CAE believes the introduction of revolutionary medical technology will have a bearing on the rate of adoption for simulation-based training solutions. New medical devices and advanced procedures, such as Intra-Cardiac Echocardiography (“ICE”), cardiac assist devices and mechanical ventilation enhancements, require advanced training solutions, such as simulation, for internal product development and customer training. Research and Development (“R&D”) CAE’s competitive strategy is based on technology leadership of its products and services. This strategy is underpinned by a strong innovation culture and a long-standing commitment to performing R&D. Also, CAE’s competitive strategy is based on training leadership. In April 2015, CAE has appointed a Global Leader-Training Strategy for Civil Aviation, who will be responsible for maintaining and developing CAE’s position as the recognized global training partner of choice for customers in Civil Aviation. To optimize training leadership, one of CAE’s goals is to enhance instructor performance. As a result, CAE will strengthen the instructor support infrastructure, including new functions, processes and technical support tools. For technical support tools CAE will leverage on its Engineering organization and capabilities to support strategic training solutions. CAE uses leading practices in the Global Engineering organization to ensure strategic alignment of the technology roadmap with the business strategy. This special governance mechanism, called the Innovation Board, is held periodically at the most senior executive level of the Company, to align and review the vision and strategic direction for R&D. Making innovation materialize at all levels within CAE’s products, services and processes throughout the operational execution continues to be a strategic priority. To this end, a company-wide “Open Innovation Challenge” process is deployed to all employees using an internal social media platform to stimulate innovation. Our employees are proud to contribute to the innovation journey leading to new products and services. We are pleased to report that the strategic initiative of technology convergence is progressing as planned and is already demonstrating benefits. This project consolidates the complete CAE technology stack into a single common platform that will provide the building blocks for all of CAE’s products for the future. We expect this will lead to tangible efficiencies in our manufacturing. We were also pleased to introduce in fiscal 2014 the new full flight simulator benchmark in the industry, the CAE 7000XR
